Citation Nr: 0210646	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal arises from a September 1999 rating decision of 
the Detroit, Michigan Regional Office (RO), which granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from the August 6, 1998 date of claim.

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the September 1999 rating action was the 
initial grant of service connection for PTSD, the Board will 
consider whether staged ratings should be assigned for the 
veteran's service-connected PTSD from August 6, 1998, the 
effective date assigned by the RO.  In this way, the Court's 
holding in Fenderson will be complied with in the disposition 
of the veteran's appeal. 

The issue of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disability was raised on the April 2002 informal hearing 
presentation; however, as this issue has not been developed 
or certified on appeal, and as it is not inextricably 
intertwined with the issue currently on appeal, it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From August 6, 1998, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; disturbance of motivation and mood; panic 
attacks; difficulty in understanding complex commands; some 
impairment of memory and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  From August 6, 1998, the veteran's PTSD has not been 
manifested by such symptoms as suicidal ideation or 
obsessional rituals which interfere with his routine 
activities; his speech has not been intermittently illogical, 
obscure or irrelevant; he does not suffer from near-
continuous panic or depression which affects his ability to 
function independently, appropriately and effectively; he 
suffers from impaired impulse control, he does not suffer 
from spatial disorientation; and he shows some, but not 
extreme neglect his personal appearance or hygiene.  


CONCLUSION OF LAW

From August 6, 1998, the criteria for the assignment of a 50 
percent evaluation for the veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the September 1999 rating decision of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, the RO notified the veteran 
of all regulations relating to his claim and informed him of 
the reasons for which it had denied his claim in the January 
2000 statement of the case and the February 2001 supplemental 
statement of the case.  Moreover, the veteran was informed of 
the ramifications of the VCCA of 2000 in a letter from the RO 
in April 2001.  The Board finds that the information provided 
to the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for a higher rating.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
medical records have been obtained to include treatment 
records from the veteran's treating psychologist.  The 
veteran has been afforded several VA examinations and he 
provided testimony at September 1999 and October 2000 
personal hearings at the RO.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining all medical 
evidence that relates to the claims at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On VA psychiatric examination in September 1998, it was 
reported that the veteran had been living with his 
significant other for 6 years.  He had previously been 
married from 1974 to 1988 and had two children.  He stated 
that he had a good relationship with his children.  He had no 
friends.  The veteran had worked in insurance for 12 to 15 
years, but left that business 1 and a half years ago.  
Currently, he worked at Circuit City and was able to get 
along with co-workers.  He had not missed any time from work.  
The veteran had 2 years of college.  He reported that he 
might get depressed for a minute or two, but he denied any 
current or past history of suicidal thoughts.  He denied 
having any problems with concentration, decision making or 
his memory.  He was impatient or irritable when he was in 
crowds, traffic jams or grocery store lines.  It was noted 
that the veteran was casually dressed.  He was nervous during 
the interview.  Thought processes were logical and 
sequential.  He denied any homicidal or suicidal ideation.  
Mood was euthymic and affect was inexpressive.  The veteran 
was alert and oriented.  Memory and concentration were 
intact.  Insight was between fair to poor.  Judgment, at 
best, was variable.  The examiner decided that the veteran 
did not meet the criteria for a diagnosis of PTSD.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.

A September 1998 statement from the veteran's mother 
indicates that she had noticed a big change in the veteran 
after he was in the service.  He had become irritable, 
nervous, short tempered and was unable to stand noises.

A statement from Elaine Tripi, Ph.D., indicates that the 
veteran was seen twice a month in individual counseling.  The 
veteran continued to try to work although he was not 
successful in earning large sums of money due to his 
symptomatology interfering with his ability to get along with 
co-workers, supervisors and the public.  He complained of 
sleep disturbance, nightmares and intrusive thoughts.  A 
treatment notation shows that the veteran had been having 
severe vocational difficulty in that he had been unable to 
stay with an employer and establish a retirement.  He 
currently was working part time with Circuit City since 
February 1999 as a salesman.  He reportedly had had 8 jobs in 
the last 12 months.  He intermittently suffered from 
depression which significantly impacted on his ability to 
function.  A GAF score of 49 was assigned.  

On VA psychiatric examination in April 1999, it was noted 
that the veteran had just started working at Sears.  He had 
also moonlighted part time doing security work.  He reported 
having no problem doing security work because he was alone, 
but he also wanted to work in sales.  His fear and anxieties 
interfered with his ability to work in sales.  The veteran 
had never been hospitalized for psychiatric disability and he 
was not on medications.  He reported getting upset at work 
and being unable to relate to co-workers and customers.  On 
examination, the veteran was clean shaven and quite casually 
dressed.  His shirt seemed somewhat dirty and his hair was 
not combed.  There was no evidence of a speech defect or 
deficit.  He denied having suicidal ideation.  He described 
some depression, crying spells (once a month) and irregular 
sleep.  There was no evidence of psychotic thought process.  
He was able to demonstrate abstract thought process as well 
as giving meanings to things or proverbs.  He denied having 
any outbursts of anger but he described being irritable and 
having an exaggerated startle response.  The diagnosis was 
PTSD and a GAF score of 60 was assigned.

A September 1999 statement from Dr. Tripi indicates that she 
continued to see the veteran on a biweekly basis.  It was 
opined that the veteran suffered from moderately severe PTSD 

The veteran testified in September 1999 that he was not on 
any mediation for PTSD; that he was working 30 hours a week 
as that was all that his employer would schedule him for; 
that he was working as many hours as his employer would 
allow; that he had difficulty concentrating and being focused 
at work; that he suffered from nightmares once a week and 
from daily flashbacks; that he felt like hurting people at 
times; that he suffered from exaggerated startle response; 
that he often felt depressed and tired; and that he suffered 
from panic attacks.  

Treatment notes from Dr. Tripi include a May 1999 notation 
which shows that the veteran had gone over his estimated 
quota for sales at Sears.  He had put in a bid on a house.  
He had returned from a trip to visit to his mother on her 
birthday.  This was the first time that the veteran and his 
significant other had spent any time with his family.  Later 
in May, it was noted that the veteran was set to close on a 
house that week.  It was noted that he was making progress 
being positive.  

The veteran testified in October 2000 that he was working 30 
hours a week; that he had some difficulty with people, 
especially customers; that he tended to stay to himself; that 
he would be angry a lot; that he had some trouble with his 
memory; that he had difficulty concentrating and had an 
exaggerated startle response; that he keep a gun at home; and 
that he worked 30 hours a week because the salespeople who 
had been there longer got the extra day of work.

An October 2000 statement from Dr. Tripi indicates that the 
veteran continued to work.  Much counseling time had been 
spent working on the veteran's problems dealing with co-
workers, supervisors and the public.  He tended to lose his 
temper quickly.  Symptoms included anger, irritability, 
nervousness, depression, guilt, loneliness and emptiness.  A 
GAF score of 45 was assigned.  


Analysis

The veteran's claim for a higher rating arose following the 
assignment of initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection for PTSD has been established with a 30 
percent evaluation assigned from August 6, 1998.  It is the 
veteran's contention that a higher evaluation is warranted 
for PTSD which had worsened in severity.

As the instant claim was filed in August 1998, only the new 
rating criteria are for application.  The "new" regulations 
(effective November 1996) pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2001) and are set forth in pertinent part below.  

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Though not determinative, the Global Assessment of Function 
(GAF) scale provides guidance and illustrates the veteran's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 38 
C.F.R. § 4.125 (2001); Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A 31-40 score indicates 
"some impairment in reality testing or communication . . . 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood . . . ."  A 
41-50 score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  Finally, a 51-60 score indicates "moderate symptoms . 
. . OR moderate difficulty in social, occupational, or school 
functioning . . . ."  Id.  

During the pendency of this claim, the veteran has been 
afforded two VA psychiatric examinations.  In September 1998 
and April 1999, GAF scores of 60 were assigned.  The 
veteran's treating psychologist, has assigned GAF scores of 
49 in February 1999 and 45 in October 2000.  The scores of 45 
and 49 reflect an individual on the GAF scale who is unable 
to keep a job.  The evidence of record does not support such 
a determination.  From the spring of 1999 to the present, the 
veteran has been employed by Circuit City and then Sears as a 
salesman.  He has also worked some during this time on the 
side in the security field and he has emphasized that he had 
not had any problem working in the security field.  The 
veteran has testified that he currently worked 30 hours a 
week for Sears.  He further indicated that the only reason 
that he did not work 40 hours a week was due to the fact that 
Sears only allowed the more senior salespeople to work the 
extra day.  The record is replete with notations showing that 
the veteran has difficulty dealing with co-workers, 
supervisors and customers.  This evidence is in line with a 
GAF score of 60 and denotes an individual who has conflicts 
with co-workers.  

In general, the veteran lives with his long time significant 
other.  They have recently purchased a house together.  They 
also had successfully visited the veteran's mother together 
and the veteran has indicated that he enjoys contact with his 
grown children.  It is significant to note that the veteran 
has accomplished the above while never having to be 
hospitalized psychiatrically or even taking any psychotropic 
medication.  

The medical records show that the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, disturbance of motivation and mood, panic 
attacks, difficulty in understanding complex commands and 
some impairment of memory along with difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation 
from the original date of claim for PTSD on August 6, 1998.

On the other hand, the veteran has neither alleged nor does 
the record show that he has ever suffered from suicidal 
ideation.  There is no evidence that the veteran exhibits any 
obsessional rituals or that he has any obsessive behavior 
which interfered with his routine activities such as working.  
In fact, he has indicated that he had not lost any time from 
work.  There is no evidence that the veteran's speech was 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, his speech has been relevant and logical during 
examinations.  There is no evidence of near-continuous panic 
or depression which affects the veteran's ability to function 
independently, appropriately and effectively.  The veteran 
has stated that he gets angry but he has never demonstrated 
periods of violence.  The veteran has shown, some limited 
neglect of personal appearance or hygiene as his hair has not 
always been combed and reference has been made to a dirty 
shirt.  

In view of the above, the Board finds that the veteran does 
not meet the criteria for the assignment of a 70 percent 
evaluation for PTSD.  Most of the criteria necessary for the 
assignment of a 70 percent evaluation remained missing at the 
time of the most recent VA examinations.  His symptoms are 
best characterized by the 50 percent rating.  In fact, 
throughout the pendency of this claim there has never been a 
basis for the assignment of an evaluation in excess of or 
less than 50 percent.  Thus, the award of a staged rated 
under Fenderson, supra, is not for application in this case.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  In fact, the veteran 
has never been hospitalized for his PTSD.  Moreover, while 
symptoms bother the veteran at work, he has been able to 
maintain employment as a salesman.  There is nothing in the 
record to suggest that the veteran's service connected PTSD 
causes problems not contemplated by the pertinent rating 
criteria and the currently assigned 50 percent evaluation.  
The Board therefore will not refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to the assignment of a 50 percent rating for the 
service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

